Title: To George Washington from Henry Knox, 2 April 1794
From: Knox, Henry
To: Washington, George


          
            Sir,
            War department April 2d 1794
          
          I have the honor to submit to your consideration the draft of a proposed letter to
            General Wayne.
          It appears that Colonel Pickering would not dislike the proposal of joining him
            provided the arrangements consequent upon the Post Office Bill now under consideration
            would permit the measure which however he doubts.
          If the purport of the letter should meet your approbation it may either be forwarded
            immediately or wait a few days under the expectation of further information from General
              Wayne. I have the honor to be with perfect respect Your
            obedient servant.
          
            H. Knox secy of war
          
          
            I also submit a letter to General Wilkinson.
          
        